DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, and 22-26 are currently pending.
Claims 1-9 have been previously withdrawn.
Claims 10 and 20 have been amended.
Claim 21 has been previously canceled.

Status of Amendment
The amendment filed on 01/26/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 4 August 2021
The rejections from the previous Office Action have been modified in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 and Rohrig et al., U.S. Publication No. 2005/0172995 A1.
Regarding claim 10, Tsai discloses a solar module reel in Figures 8 and 9 comprising: 
a photovoltaic module sheet (800/900) ([48]-[51]) comprising:
	a layer of a plurality of photovoltaic devices (806A-C) ([50]);
bussing (interconnection wiring, [34]-[36] and [50]) for the photovoltaic devices (806A-C) (Figures 3B and 8); and

	a reel (core 902) (Figure 9 and [51]-[54]);
	wherein the photovoltaic module sheet (900) is wound around the reel (902) (Figure 9 and [51]-[54]).
Tsai teaches that the photoactive material of the solar cells can be formed of various materials [0027] but does not specifically teach that each of the plurality of photovoltaic devices comprising crystalline silicon solar cells, wherein a plurality of jumpers around a first photovoltaic device comprising a cracked crystalline silicon solar cell, wherein the jumpers electrically connect a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell such that the jumpers electrically bypass the cracked crystalline silicon solar cell from an electrically connected string of solar cell.
However, Wattman teaches a photovoltaic system (Fig.3 and Fig.7) comprising a plurality of photovoltaic devices (762, 760, 764; Fig.7 or 300; Fig.3), each of the plurality of photovoltaic devices comprising crystalline silicon solar cells [0041-0042]. Wattman teaches a plurality of connectors (312 and 314; Fig.3 and see annotated drawing below), corresponding to the claimed “a plurality of jumpers”,  around a first photovoltaic device (300; Fig.3 or 760; Fig.7), wherein the connectors electrically connect a first adjacent photovoltaic device (760; Fig.7) on a first side of the first photovoltaic device (760) to a second adjacent photovoltaic device (764; Fig.7). Wattman specifically teaches that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault, current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system [0041]. Note that Wattman teaches that the jumpers are electrically connected to 

    PNG
    media_image1.png
    350
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photovoltaic devices of Wattman for the photovoltaic devices of Tsai, so that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault, current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system as taught by Wattman [0041]. In addition, simple substitution of one known element for another to obtain predictable results, in the instant case photovoltaic devices to generate electrical energy, supports prima facie obviousness determination (MPEP 2143, Part I, B).
Modified Tsai does not explicitly mention “cracks” as the cause of diminished efficiency or photovoltaic failure. However, Rohrig teaches that the current-voltage performance curve of individual solar cells connected in a system deviates from maximum power point (MPP) due to technical defects such as hairline cracks resulting from mechanical or thermal load [0056]. Therefore, it would have been 
 Regarding claim 11, modified Tsai teaches that the photovoltaic module sheet comprises a metal back sheet (Wattman: [0043]) and a front sheet formed of glass (Wattman: [0043]).
Regarding claim 12, Tsai discloses all of the claim limitations as set forth above. Modified Tsai additionally discloses that the bussing comprises a plurality of in-laminate diodes (Tsai:[24], [42]-[44], [55] or (330; Fig.3 or Fig.7 of Wattman).
Regarding claim 14, modified Tsai teaches that wherein at least one of the top and bottom layers of encapsulation is formed of thermoplastic polyurethane (Wattman: [0044]).
Regarding claim 15, Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses one or more of: a DC optimizer, a battery (606), and an inverter, integrated with the reel ([43]). 

Regarding claim 16, Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses a plurality of strips extending along the photovoltaic module sheet, wherein the strips are configured to prevent the photovoltaic module sheet from bending by more than a minimum bend radius (Figure 2B and [32], substrates 206 necessarily prevent the photovoltaic module sheet from bending by more than a minimum bend radius as a result of their thickness and material). In addition, the limitation of “wherein the strips are configured to prevent the photovoltaic module sheet from bending by more than a minimum bend radius” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 18, modified Tsai discloses all of the claim limitations as set forth above. Tsai additionally discloses the photovoltaic devices comprise a strip of shingled solar cells, a plurality of interdigitated back contact (IBC) solar cells, or a plurality of front contact solar cells (Figure 3B, [34]-[36], the cells have front contacts and read on front contact solar cells).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 and Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Nath et al. (US 2001/0054262).

Regarding claim 13, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose at least one of the top and bottom layers of encapsulation is formed of fiberglass-reinforced composite.
Nath discloses a photovoltaic module in Figure 2 comprising top (32) and bottom (34) layers of encapsulation ([24]), wherein at least one of the top and bottom layers of encapsulation is formed of fiberglass-reinforced composite ([24]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form at least one of the top and bottom layers of encapsulation in the device of Tsai of fiberglass-reinforced composite, as taught by Nath, because the fiberglass incorporated into the body of the encapsulant increases the durability and cut resistance (Nath, [24]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 and Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Tsuzuki et al. (US 2010/0000603).

Regarding claim 17, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose that the photovoltaic module sheet comprises a backsheet pattered with holes that mirror outlets of the bussing.
Tsuzuki discloses a photovoltaic module sheet in Figure 7 comprising a backsheet (10) pattered with holes that mirror outlets of a bussing ([184], [262]-[263]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a backsheet patterned with holes that mirror outlets of the bussing to the device of  modified Tsai, as taught by Tsuzuki, because the backsheet provides support and protection for the photovoltaic module and the holes allow access to the bussing for electrical connection to the module (Tsuzuki, [184] and [263]). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (WO 2015/073415 A1 (already on the record), see equivalent U.S. Publication No. 20160268963 in view of Wattman et al., U.S. Publication No. 2009/0242015 A1 and Rohrig et al., U.S. Publication No. 2005/0172995 A1 as applied to claim 10 above, and further in view of Nocito et al. (US 2010/0051100).
Regarding claim 19, modified Tsai discloses all of the claim limitations as set forth above. Tsai does not disclose an additional photovoltaic module sheet wound around the reel and arranged approximately side by side with the photovoltaic module sheet.
Nocito discloses multiple photovoltaic devices (2, 3, 4) wound around a reel (receiving tube 20) and arranged approximately side by side (Figures 1 and 4, [44] and [55]-[56]).
.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claims 20, and 22-26 is rejected under 35 U.S.C. 103 as being unpatentable over Morad, U.S. Publication NO. 2015/0349703 A1 in view of Tsai et al. (WO 2015/073415 A1, see equivalent US 2016/0268963 for mapping), Wattman et al., U.S. Publication No. 2009/0242015 and Rohrig et al., U.S. Publication No. 2005/0172995 A1.


Regarding claim 20, Morad teach a solar module arranged in a shingled manner (abstract) comprising a photovoltaic module sheet (Fig.1 and Fig.2A) comprising a layer of a plurality of crackable crystalline silicon solar cell strips ([0097] and [0111]) such that adjacent edges of adjacent ones of the crackable crystalline silicon solar cells strips overlap (Fig.1) and top and bottom layers of encapsulation (410; Fig.8).
Morad does not explicitly disclose a reel, wherein the photovoltaic module sheet is wound around the reel.

	Tsai discloses a solar module reel in Figures 8 and 9 comprising: 
a photovoltaic module sheet (800/900) ([48]-[51]) comprising:
	a layer of a plurality of photovoltaic devices (806A-C) ([50]);

	bussing (interconnection wiring, [34]-[36] and [50]) for the photovoltaic devices (806A-C) (Figures 3B and 8); and
	top bottom layers of encapsulation (back pressure-sensitive tape, [48] and front optically transparent adhesive [28], [33], [40]); and  
	a reel (core 902) (Figure 9 and [51]-[54]);
	wherein the photovoltaic module sheet (900) is wound around the reel (902) (Figure 9 and [51]-[54]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a reel, wherein the photovoltaic module sheet of Morad is wound around the reel, as taught by Tsai, because the reel provides support for the module during transport and facilitates easier and faster packaging and handling (Tsai, [49], [51]-[54]).
Modified Morad does not specifically teach a plurality of jumpers around a first photovoltaic device of a first crackable crystalline silicon solar cell strip, the first photovoltaic device comprising a cracked crystalline silicon solar cell,  wherein the jumpers electrically connect a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell such that the jumpers electrically bypass the cracked crystalline silicon solar cell from an electrically connected string of solar cell.
However, Wattman teaches a photovoltaic system (Fig.3 and Fig.7) comprising a plurality of photovoltaic devices (762, 760, 764; Fig.7 or 300; Fig.3), each of the plurality of photovoltaic devices comprising crystalline silicon solar cells [0041-0042]. Wattman teaches a plurality of connectors (312 and 314; Fig.3 and see annotated drawing below), corresponding to the claimed “a plurality of jumpers”,  


    PNG
    media_image1.png
    350
    673
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photovoltaic devices of Wattman for the photovoltaic devices of modified Morad, so that if the efficiency of the photovoltaic device is diminished, for example by transitory shading, photovoltaic failure, or some other fault (such as the present of cracks in the Morad’s cells), current passes through the bypass diode (330; Fig.3) thereby maintaining electrical flow through the system as taught by Wattman [0041]. In addition, simple substitution of one known element for another 
Modified Tsai does not explicitly mention “cracks” as the cause of diminished efficiency or photovoltaic failure. However, Rohrig teaches that the current-voltage performance curve of individual solar cells connected in a system deviates from maximum power point (MPP) due to technical defects such as hairline cracks resulting from mechanical or thermal load [0056]. Therefore, it would have been obvious that the efficiency of the photovoltaic device is diminished due to a crack in one of the solar cell of the solar cell strings of modified Tsai.


Regarding claim 22, modified Morad teaches that the photovoltaic module comprising a bussing ribbon (15; Fig.2A).
Regarding claim 23, modified Morad teaches that the bussing 15 comprising a plurality of in-laminate diodes (40) (Fig.2A). Note that Fig.2A shows only a single solar cell, while the module comprising a plurality of solar cells each including a bussing and a diode.
Regarding claim 24, modified Morad teaches one or more bussing ribbon 400 (Fig.6 of Morad) includes a return line connecting module level electronics [0189-0190].
Regarding claim 25, modified Morad teaches that the photovoltaic module sheet comprises a mechanical separation point (the gap between adjacent modules 100; Fig.6) to provide a customized voltage length.
Regarding claim 26, modified Morad teaches that the customized voltage length comprises N>25 solar cell strips [0172], with no single solar cell strip in the group of <N individually connected in parallel with a bypass diode [0172].

Response to Arguments
Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the bypass diodes of Wattman are useful for issues that arise after installation of the photovoltaic element, for example shading or photovoltaic element failure. The bypass  diodes allow the photovoltaic roofing element to remain in the circuit, even in the event of transitory shading, so that the photovoltaic element can return to the circuit when the shading has passed. The bypass diodes are not useful, however, where a defective or poorly performing cell is apparent upon manufacturing. Applicant argues that the “jumpers” recited in claim 10 can be used to completely remove a cracked solar cell from the circuit when the jumpers “electrically connected a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell such that the jumpers electrically bypass the cracked crystalline solar cell from an electrically connected string of solar cell” (see pages 10-11 of Remarks).	The Examiner respectfully disagrees. The bypass diode of Wattman is useful where a defective or poorly performing cell is present in the circuit by electrically bypassing the defective cell.  Wattman specifically teaches in [0041] that if the efficiency of the photovoltaic roofing element is diminished, for example by transitory shading, photovoltaic element failure, or some other fault, current passes through the bypass diode, thereby maintaining electrical flow through the system. As taught by Rohrig, the current-voltage performance curve of individual solar cells connected in a system deviates from maximum power point (MPP) due to technical defects such as hairline cracks resulting from mechanical or thermal load [0056]. Therefore, the photovoltaic failure of modified Tsai could be due to hairline cracks that diminishes the efficiency of solar cell. Moreover, the bypass diode 330 of Wattman is capable of electrically bypassing the defective cell that could be due to manufacturing or due to any mechanical 
In addition, the claims do not require “completely removing a cracked solar cell from the circuit”. The claims merely require  “electrically connected a first adjacent photovoltaic device on a first side of the cracked crystalline silicon solar cell to a second adjacent photovoltaic device on a second side of the cracked crystalline silicon solar cell such that the jumpers electrically bypass the cracked crystalline solar cell from an electrically connected string of solar cell”. This limitation does not imply physically removing the defective cell from the circuit or completely removing the defective cell from the circuit. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726